Citation Nr: 0811444	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for right knee status 
post-total knee replacement, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent 
for left knee status post-total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1982 and from January 1991 to July 1991.  See DD 214; DD 215; 
VA Form 3101.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for left 
knee status post arthroplasty with a 100 percent evaluation 
effective February 4, 2003 and a 30 percent evaluation 
effective February 1, 2004.  This rating decision also 
assigned a 100 percent evaluation for right knee arthritis 
and chondromalacia, status post arthroplasty, effective 
December 10, 2002 and a 30 percent evaluation effective 
February 1, 2004.  The bilateral knee disabilities were 
subsequently recharacterized as right and left knee status 
post-total knee replacement.  See November 2004 statement of 
the case (SOC).  

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The Board remanded both issues to the RO via the Appeals 
Management Center (AMC) in Washington, DC in April 2007.  The 
requested development has been completed to the extent 
necessary.


FINDINGS OF FACT

1.  The veteran's right and left knee status post-total knee 
replacement are manifested by pain, limitation of motion, and 
limitation of function; but there is no evidence of 
limitation of extension to 30 degrees or more or chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  

2.  The veteran's service-connected right and left knee 
disabilities do not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected right knee status post-total knee 
replacement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5055 (2007).  

2.  The criteria for an initial evaluation greater than 30 
percent for service-connected left knee status post-total 
knee replacement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5055 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  
Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  When service connection has been in effect 
for many years, the primary concern for the Board is the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).

Service connection was originally granted for right knee 
traumatic arthritis, status post grade IV chondromalacia of 
medial femoral condyle and grade III chondromalacia of medial 
tibial plateau, status post arthroscopic surgery.  A 20 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257, effective April 24, 1995.  
See April 1996 rating decision.  In response to the veteran's 
claim for increased rating, the RO assigned a 100 percent 
evaluation effective December 10, 2002 and a 30 percent 
evaluation effective February 1, 2004, both pursuant to 
Diagnostic Code 5010-5055.  The 100 percent was assigned as a 
result of the veteran's right total knee replacement.  See 
April 2003 rating decision; see also April 2003 rating 
decision.  

Service connection for left knee status post arthroplasty was 
granted as secondary to the veteran's service-connected right 
knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5055.  A 100 percent evaluation was assigned 
from February 4, 2003 (post-knee replacement) and a 30 
percent evaluation was assigned effective February 1, 2004.  
See April 2003 rating decision; see also April 2003 rating 
decision.  The veteran has appealed the initial rating 
assigned.  As noted above, the bilateral knee disabilities 
were subsequently recharacterized as right and left knee 
status post-total knee replacement.  See November 2004 SOC.  

The veteran contends that he is entitled to higher ratings 
for his service-connected knee disabilities because he has 
limited flexion, chronic severe painful motion, and weakness.  
He also indicates that he has been deprived of sleep since 
the total knee replacements in that he is only able to sleep 
for four to five hours per night before waking up in severe 
pain, that both knees are extremely swollen by the end of 
each day, that his knees buckle, that he uses a brace on both 
legs and a cane to walk, and that his quality of life has 
changed dramatically.  The veteran also contends that he is 
unable to partake in any type of gainful employment because 
his ability to ambulate has become significantly impaired, he 
has a great deal of trouble climbing stairs, he is unable to 
squat or kneel with both knees touching the ground, and both 
knees "pop and grind."  See October 2003 notice of 
disagreement (NOD); January 2005 VA Form 9; October 2005 
statement in support of claim; May 2006 transcript.  

Medical evidence of record reveals that the veteran underwent 
bilateral total knee arthroplasties in December 2002.  For a 
period of time following these surgical procedures, he had 
limitation of flexion and underwent closed manipulation of 
the right knee in January 2003.  He was ultimately able to 
flex both knees to 110 degrees.  See December 2002 record 
from Penrose-St. Francis Health Services; January 2003 
records from Colorado Springs Orthopedic Group.  

The veteran underwent a VA compensation and pension (C&P) 
examination in February 2003, at which time the veteran 
reported that he was still convalescing from surgery.  The 
veteran denied that his knees buckled or locked and indicated 
that they had not done so since the surgery.  He reported 
swelling and marked loss of motion in the right knee, which 
resulted in manipulation to reduce adhesions.  The veteran 
indicated that he was still in rehabilitation therapy and was 
going to physical therapy four to five times per week.  He 
reported that he could only walk 500 feet, did not run, could 
climb one flight of stairs (more difficulty going downstairs 
than upstairs), and could sit comfortably for 20 to 30 
minutes.  

Physical examination revealed a mildly obese male with a cane 
in his left hand.  He walked with a shuffling gait and limped 
favoring the right lower extremity.  A 22 centimeter scar 
over the right anterior knee and a 21 centimeter scar over 
the left anterior knee were noted - both began in the distal 
femur and ended in the proximal tibia, were healing well, and 
were reddened, flat, non-tender and non-adhering.  Diffuse 
swelling of the bilateral knees was noted, the veteran was 
barely able to do a deep knee bend, and the examiner noted 
that he used his arms to push out of a chair.  

The right knee exhibited marked limitation of motion with 
maximum extension to 20 degrees and flexion to 60 degrees.  
The veteran was able to perform these motions passively.  
Left knee effusion was noted and extension was limited to 10 
degrees and flexion to 80 degrees.  Neither knee demonstrated 
any joint instability, Lachman's testing was negative, and 
there did not appear to be any instability with valgus and 
varus stressing.  The veteran was diagnosed with right knee 
chondromalacia patella with subsequent development of 
degenerative joint disease (DJD) requiring right total knee 
arthroplasty, residual scar, limitation of motion and 
swelling; and left knee DJD secondary to compensatory weight 
bearing changes, status post left total knee replacement with 
residual scar and limitation of motion.  The examiner 
reported that the findings pertinent to DeLuca could not be 
adequately performed at that time.  

The veteran's range of motion continued to improve between 
February and June 2003, though he complained of pain and 
swelling.  See records from Colorado Springs Orthopedic 
Group.  

The veteran underwent a second VA C&P examination in April 
2004, at which time he reported that he had gone through 
rehabilitation and his knees were pretty good.  He complained 
of some intermittent, mild stiffness and swelling in the 
bilateral knees but denied giving way or feelings of 
instability in either knee.  The veteran reported decreased 
endurance but denied flare-ups of pain and the use of a cane 
for assistance.  He indicated using a knee sleeve/brace on 
the right knee occasionally and reported decreased balance 
and strength, bilaterally.  The veteran reported that he was 
able to work but reported decreased ability to walk prolonged 
distances because of stiffness and residual pain.  

Physical examination revealed well-healed bilateral anterior 
scars consistent with knee replacements.  Range of motion 
testing resulted in zero degrees of bilateral extension and 
flexion to 110 degrees on the right and 120 degrees on the 
left.  The medial collateral ligament (MCL) and lateral 
collateral ligament (LCL) were stable in both knees.  
Anterior posterior stability was within normal limits for a 
total knee replacement in both knees.  The examiner noted 
mild effusion in the right knee but not in the left; mildly 
increased pain with restricted motion of the bilateral knees; 
minimal antalgia in his gait favoring the right side more 
than the left; mildly increased pain with resisted motion; 
mild atrophy in both quadriceps; and mild loss of endurance 
with repetitive flexion and extension, but no crepitance.  X-
ray of the veteran's right knee revealed a total knee, 
dystrophic calcification along the medial collateral 
ligament, no gross loosening, moderate joint effusion, 
dystrophic calcification ossification in the quadriceps and 
patellar tendon, and radiodensity projects with the patellar 
tendon.  X-rays of the left knee revealed a total knee, 
moderate knee effusion, no gross loosening, and dystrophic 
calcification ossification in the quadriceps tendon.  The 
veteran was diagnosed with status post bilateral total knee 
replacements with some residual symptoms and loss of motion.  
The examiner assigned an additional 10 degree loss of range 
of motion bilaterally pursuant to DeLuca but indicated that 
the veteran's knees were stable.  

The veteran underwent a whole body bone imaging scan in March 
2005.  On the flow images, there was mild hyperemia seen in 
the right knee at the level of the femoral condyles, which 
persisted on the pool images.  On the delayed images, there 
was no increased signal seen within the right knee but 
increased activity was seen in the left tibial plateau that 
was moderate in nature.  The impression made was of increased 
signal seen in the left tibial plateau in the delayed images 
consistent with loosening of the tibial component; no 
inflammatory component to this activity as it is not seen on 
the pool or flow images.  See records from Denver VA Medical 
Center (VAMC).  

In May 2005, the veteran was seen with chronic bilateral knee 
pain, left worse than right, not improved after total knee 
arthroplasties.  Moderate effusion of the right knee was 
noted, as was tenderness to palpation (TTP) of the medial 
femoral condyle.  Flexion of the bilateral knees was to 90 
degrees.  Effusion and joint line pain were noted in the left 
knee.  X-rays showing soft tissue swelling of the knees, mild 
on the right and moderate on the left, and bilateral knee 
prostheses were noted, as were the results of the body scan.  
The veteran was assessed with bilateral symptomatic total 
knee arthroplasties.  The plan included bilateral hinged knee 
braces.  See id.  

A September 2005 three-phase bone scan was conducted and was 
noted to be positive.  The findings were greater than in 
March 2005 and strongly suspicious for bilateral prostheses 
loosening.  X-rays taken that same day showed no obvious 
signs of loosening.  In May 2006, x-rays of the bilateral 
knees were compared to those taken in September 2005.  The 
sunrise view of the right knee showed mild narrowing of the 
patellofemoral joint, a patellar component to the prosthesis, 
and a metallic density seen overlying the medial aspect of 
the patella; this was noted to be unchanged from the prior 
study and there was no evidence of hardware loosening and no 
fracture or dislocation appreciated.  The impression was of 
no significant change except for mild narrowing of the 
patellofemoral joint when compared to the earlier 
examination.  It was noted that this may be a consequence of 
projection.  The left knee showed calcifications within the 
quadriceps tendon as well as posterior patellar spurring.  
There was a posterior patellar component to the prosthesis 
that appeared unchanged in positioning compared to the prior 
examination.  There was no evidence of hardware failure, no 
lytic or blastic lesion appreciated, and small joint 
accumulation was noted, which appeared to be unchanged 
compared to the prior examination.  The impression made was 
no evidence of hardware failure; no significant change when 
compared to the earlier examination.  See id.  

Also in May 2006, examination of the veteran's knees revealed 
right knee tenderness over the MCL femoral origin, stable 
ligaments in coronal plane, TTP of the lateral proximal 
tibia, and range of motion from zero to 100 degrees.  The 
veteran's left knee revealed TTP over the MCL femoral origin, 
stable ligaments, and zero to 100 degrees of range of motion.  
The veteran was assessed with bilateral collateral ligament 
strain on medial side; bilateral hinged knee braces; and mild 
work modification.  The veteran also received physical 
therapy to strengthen his quadriceps and improve range of 
motion; improvement was noted.  See id.  In June 2006, 
flexion was to 95 degrees and the veteran was lacking 
approximately 10 degrees of extension bilaterally.

The veteran underwent a third VA C&P examination in June 
2007, at which time his claims folder was available and 
reviewed.  He reported that the last time he worked was in 
May 2005 and that he had been unable to work because of his 
knees, back, shoulders and hips.  The veteran indicated that 
he had not had any significant treatment on his knees since 
the December 2002 surgery other than therapy and exercises.  
Current symptomatology included loss of motion, stiffness, 
pain and swelling.  Lack of endurance was noted in both knees 
and a sense of instability was noted more in the right than 
the left, but there was no frank giving out of either knee.  
The veteran reported that the frequency of these symptoms is 
on a regular basis, severity is moderate, and duration is 
variable.  Activities of daily living are impaired to some 
degree as the veteran can only walk for one-half of one mile, 
he cannot run, getting up from a seated position is 
difficult, and he has difficulty going up and down stairs.  
The veteran indicated that he can dress himself, eat, read, 
write and drive but limps, favoring the right knee over the 
left, regularly uses a cane for ambulation, and regularly 
uses bilateral knee braces.  The veteran denied use of a 
wheelchair or walker and denied flare-ups of pain, indicating 
that his symptoms are present on a regular basis.  He 
reported increased pain with increased activity, occasional 
symptoms of instability in the right knee but not the left, 
and increased pain with repetitive use.  

Physical examination revealed well-healed scars in the 
midline of both knees consistent with replacement surgery.  
Both are 20 centimeters long and completely nontender without 
ulceration, depression or elevation.  Range of motion showed 
full bilateral extension to zero degrees and flexion to 90 
degrees on the right knee and to 115 on the left.  There was 
pain present at full extension of both knees but not during 
any other point during range of motion testing.  Minimal 
effusion was seen bilaterally but there was no quadriceps, 
hamstring or calf atrophy seen.  Strength during flexion and 
extension was 5/5 bilaterally; there was increased pain with 
repetitive extension strength testing done three times 
against resistance, but not with flexion testing down without 
resistance.  There was mild to moderate incoordination in 
motion in both knees, and mild easy fatigability to 
repetitive extension strength testing but not in flexion 
testing.  Antalgia in the veteran's gait favoring the right 
knee more than the left was noted and the medial and lateral 
joint lines were mildly tender, bilaterally.  Lachman's pivot 
shift and posterior drawer were absent bilaterally; bilateral 
MCL and LCL were stable; and there was no patellar component 
instability noted in either knee.  X-rays showed well-
positioned knee replacements.  

The impression made was of painful bilateral knee 
replacements with bilateral loss of motion.  The examiner 
indicated that an additional five degree loss of extension 
should be assigned for the right and left knees pursuant to 
DeLuca.  The examiner also reported that the residuals 
attributable to the veteran's service-connected knee 
disabilities are primarily pain, loss of motion and 
stiffness.  Pain does significantly limit function when the 
knees are used repeatedly.  There was objective evidence of 
mild to moderate pain on repetitive range of motion testing 
but no evidence of ankylosis, recurrent subluxation, lateral 
instability, or nonunion with loose motion, though the 
veteran does wear a brace.  

As noted above, the veteran's service-connected bilateral 
knee disabilities are currently rated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5055.  
Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2007).  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  A 
30 percent rating is the highest evaluation provided under 
this diagnostic code.  Diagnostic Code 5261 provides ratings 
of 0 percent for extension limited to 5 degrees, 10 percent 
for extension limited to 10 degrees, 20 percent for extension 
limited to 15 degrees, 30 percent for extension limited to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
50 percent for extension limited to 45 degrees.  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  For one year 
following implantation of the prosthesis, a 100 percent 
rating is warranted.  The Board notes that a 100 percent 
rating was applied to the veteran's right knee between 
December 10, 2002 and January 31, 2004 and to the left knee 
between February 4, 2003 and January 31, 2004.  Thereafter, a 
60 percent evaluation will be assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity; intermediate degrees of residual 
weakness, pain or limitation of motion are rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
warranted is 30 percent.  As noted above, Diagnostic Code 
5261 provides the rating criteria for limitation of extension 
of the leg; Diagnostic Code 5256 provides the rating criteria 
for ankylosis of the knee; and Diagnostic Code 5262 provides 
the criteria for impairment of the tibia and fibula.  In 
pertinent part, ratings in excess of 30 percent are provided 
under Diagnostic Code 5261 for extension limited to 30 
degrees or more (40 and 50 percent), and under Diagnostic 
Code 5262 for nonunion of the tibia and fibula with loose 
motion requiring a brace (40 percent).  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent as of February 1, 2004 under 
Diagnostic Code 5055 for either of the veteran's service-
connected knee disabilities.  Additionally, a higher rating 
is not warranted under Diagnostic Code 5256, 5261 or 5262 as 
there is no evidence that the veteran has ankylosis, the 
requisite limitation of extension, or any impairment of the 
tibia and fibula.  At worst, extension was limited to 10 
degrees in June 2006; and on VA examination in June 2007 the 
examiner reported that extension would be limited to 5 
degrees for Deluca issues. At no time has extension been 
shown to be limited to 30 degrees or more.  

Nor is a rating of 60 percent warranted in the absence of 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the knee.  Rather, on VA examination 
April 2004 there was only mildly increased pain with resisted 
motion, mild atrophy of the quadriceps, and mild loss of 
endurance on repetitive flexion and extension.  The June 2007 
VA examiner found no quadriceps, hamstring, or calf atrophy; 
and flexion and extension strength was 5/5.  The examiner 
reported only mild to moderate incoordination in motion, mild 
easy fatigability on repetitive extension, and mild to 
moderate pain on repetitive range of motion testing.  

The Board must consider the other diagnostic criteria related 
to the knees and legs to determine whether an increased 
rating, or an additional separate compensable rating, is 
warranted under these provisions for the veteran's service-
connected knee disabilities.  These diagnostic codes, 
however, are simply not applicable as there is no evidence of 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), dislocated semilunar cartilage with frequent episodes 
of "locking," pain and effusion into the joint (Diagnostic 
Code 5258), removal of the semilunar cartilage (Diagnostic 
Code 5259), or genu recurvatum (Diagnostic Code 5263).  Nor 
is a separate compensable rating warranted under Diagnostic 
Code 5260, as the veteran has not exhibited the requisite 
limitation of flexion in either knee so as to warrant such a 
rating.  At no time has flexion of either knee been shown to 
be limited to 45 degrees or less.  

Consideration has also been given to whether increased 
ratings are warranted for either service-connected disability 
on the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  The Board acknowledges that DeLuca 
findings could not be adequately reported during the February 
2003 VA examination, though the veteran was in receipt of a 
100 percent rating at that time.  The Board further 
acknowledges that additional degrees of loss of range of 
motion during DeLuca testing were assigned during the two 
most recent VA examinations, and that the June 2007 VA 
examiner indicated mild, easy fatigability to repetitive 
extension strength testing and also reported that pain 
significantly limits the veteran's function.  See VA C&P 
examination reports dated April 2004 (flexion to 110 degrees 
on the right and 120 degrees on the left; an additional 10 
degree loss of motion, bilaterally) and June 2007 (flexion to 
90 degrees on the right and 115 on the left; an additional 
five degree loss of extension, bilaterally).  The Board 
finds, however, that the assignment of the 30 percent ratings 
contemplates the functional loss exhibited in the veteran's 
knees.  At worst, the veteran's flexion has been shown to be 
limited to 90 degrees (on May 23, 2005) and extension has 
been shown to be limited to 10 degrees (on June 15, 2006).  
This does not warrant the assignment of a compensable rating 
under the diagnostic criteria for limitation of flexion, and 
warrants only a 10 percent rating for loss of extension.  As 
such, a rating in excess of 30 percent is not warranted for 
either knee under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.  

The Board has also considered whether separate, compensable 
ratings would be warranted for the scars noted on the 
veteran's bilateral knees.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), (evaluations for distinct disabilities 
resulting from the same injury can be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.)  
In this case, however, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for either of the scars on his knees.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2007).  Rather, 
during the most recent VA examinations, the scars were noted 
to be well-healed and nontender without ulceration, 
depression or elevation.  See April 2004 and June 2007 VA 
examination reports.  As such, the assignment of a separate, 
compensable rating for the scars on the veteran's right and 
left knees is not warranted.

II.	Extraschedular consideration

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
knee disabilities has been raised by the veteran.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

Despite the instruction contained in the Board's April 2007 
remand, the RO/AMC has not considered whether an 
extraschedular rating is appropriate for the veteran's knee 
disabilities.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  Therefore, the Board 
must decide whether the veteran will be prejudiced by its 
consideration of this issue.  

The relevant statutes and regulations regarding 
extraschedular ratings were included in the November 2004 
SOC.  Therefore, the veteran's due process rights are not 
violated by this Board decision.  The Court has held that the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the veteran 
has specifically raised the issue and has had an opportunity 
to present argument on it, there is no prejudice if the Board 
considers it.  See VAOPGCPREC 16-92 at 7-8.  The veteran has 
had a full opportunity to present evidence and argument on 
his claims for a higher rating, and the Board can fairly 
consider this claim.  See also VAOPGCPREC 6-96 at 12-13. 

The schedular evaluations for a knee disorder are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a knee disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for higher disability ratings.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability.  He has not required any periods of 
hospitalization and he has not required any extensive 
outpatient treatment for these conditions.  While the Board 
acknowledges that the veteran reported being unemployed since 
May 2005 during the June 2007 VA C&P examination, there is no 
evidence in the claims file to suggest marked interference 
with employment as a result of his service-connected knee 
disabilities that is in any way unusual or exceptional such 
that the schedular criteria do not address it.  Rather, the 
veteran indicated that he is unable to work due to problems 
with his back, shoulders and hips, in addition to his knees.  

Based on the foregoing, the Board concludes that referral of 
the veteran's claims for extraschedular consideration is not 
warranted in this case.  In the absence of any evidence that 
reflects that these disabilities are exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate them, referral for consideration of an extraschedular 
rating is not in order.  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one 
involving the veteran's right knee, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the April 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send information describing 
additional evidence, or the evidence itself, which would 
include that in his possession.  See January 2003 letter.  In 
May 2007, the veteran was notified that VA uses a schedule 
for evaluating disabilities  and that depending on the 
disability involved, assigns a rating from 0 to as much as 
100 percent.  He was told that in determining a disability 
rating, VA considers the severity and duration of the 
symptoms and the impact of the condition upon employment.  
The veteran was also notified of examples of evidence that he 
should identify or provide that may affect how his disability 
is rated.  Accordingly, adequate notice was provided and the 
claim was thereafter readjudicated in a September 2007 
supplemental statement of the case.  

The veteran was also provided the specific rating criteria 
for evaluating his service-connected bilateral knee 
disabilities in the November 2004 SOC, and he demonstrated 
actual knowledge of these criteria based upon his statement 
made on October 8, 2003 and in the February 2008 informal 
hearing presentation.  Accordingly, the duty to notify has 
been fulfilled.  

With respect to the left knee, the United States Court of 
Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the disability rating and effective date, 
is not required.  See Hartman v. HartmanNicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for right knee status post-
total knee replacement is denied.  

An initial rating in excess of 30 percent for left knee 
status post-total knee replacement is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


